 Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 1 of 28

Valentine et. al. v. Texas Department of Criminal Justice
Report of Eldon Vail



I.      INTRODUCTION
     1. I am a former corrections administrator with nearly thirty-five years of experience
working in and administering adult and juvenile institutions. Before becoming a
corrections administrator, I held various line and supervisory level positions in a number
of prisons and juvenile facilities in Washington State. I have served as the Superintendent
(Warden) of 3 adult institutions, including facilities that housed maximum, medium and
minimum-security inmates. I am over 18 years of age, and competent to make this
declaration.
     2. I served for seven years as the Deputy Secretary for the Washington State
Department of Corrections (WDOC), responsible for the operation of prisons and
community corrections. I briefly retired, but was asked by the former Governor of
Washington, Chris Gregoire, to come out of retirement to serve as the Secretary of the
Department of Corrections in the fall of 2007. I served as the Secretary for four years,
until I retired in 2011.
     3. Since my retirement I have served as an expert witness and correctional
consultant for cases and disputes over 50 times in multiple jurisdictions—state, local and
federal—in twenty-one different states. As an expert witness and correctional consultant,
I have been retained to evaluate and offer my opinions on a variety of issues in the
correctional environment.
     4. Specifically, over the last few years, I have testified in the following cases:
        Coleman, et al. v. Brown, et al.; No. 2:90-cv-0520-LKK-JMP,
        United State District Court, Eastern District of California; Testified,
        October 1, 2, 17 and 18, 2013

        Graves v. Arpaio; No. cv-77-00479-PHX-NVW, United States
        District Court of Arizona; Testified, March 5, 2014

        Corbett v. Branker; No. 5:13 CT-3201-BO, United States District
        Court, Eastern District of North Carolina, Western District; Special
        Master        appointment         November         18,        2013,
        Testified, March 21, 2014




                                               1
 Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 2 of 28

Valentine et. al. v. Texas Department of Criminal Justice
Report of Eldon Vail

       C.B., et al. v. Walnut Grove Correctional Authority, et al.; No.
       3:10-cv-663-DPS-FKB, United States District Court for the
       Southern District of Mississippi, Jackson Division; Testified, April
       1, 2 and 27, 2015

       Fontano v. Godinez; No. 3:12-cv-3042, United States District
       Court, Central District of Illinois, Springfield Division; Testified,
       June 29, 2016

       Doe v. Wolf; Case 4:15-cv-00250-DCB, United States District
       Court for the District of Arizona; Testified, November 14, 2016
       and January 13, 14 and 22, 2020

       Braggs, et al. v. Dunn, et al.; No. 2:14-cv-00601-WKW-TFM,
       United States District Court, Middle District of Alabama; Testified,
       December        22,       2016,       January        4,      2017,
       February 21, 2017 and December 5, 2017

       Wright v. Annucci, et al.; No. 13-CV-0564-MAD-ATB, United
       States District Court, Northern District of New York; Testified,
       February 13, 2017

       Padilla   v.     Beard,      et    al.;    Case 2:14-at-00575
       United States District Court, Eastern District of California,
       Sacramento Division; Testified April 19, 2017

       Cole v. Livingston; Civil Action No. 4:14-cv-1698, United States
       District Court, Southern District of Texas, Houston Division;
       Testified, June 20, 2017

       Holbron v. Espinda; Civil No. 16-1-0692-04-RAN, Circuit Court
       of the First Circuit, State of Hawai’i; Testified, December 20, 2017

       Dockery v. Hall; No. 3:13-cv-326-TSL-JMR, United States
       District Court for the Southern District of Mississippi, Jackson
       Division; Testified March 5-7, 2018

   5. Attached hereto as Exhibit 1 is a true and correct copy of my resume, which lists
my work experience, publications, and service as an expert witness and correctional
consultant. My billing rate for work on this case is $175 per hour.
   6. As a Superintendent, Assistant Director of Prisons, Assistant Deputy Secretary,
Deputy Secretary and Secretary, I have been responsible for the safe and secure
operations of adult prisons in the State of Washington, a jurisdiction that saw and



                                             2
 Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 3 of 28

Valentine et. al. v. Texas Department of Criminal Justice
Report of Eldon Vail

continues to see a significant downward trend in prison violence. As an expert witness
and consultant I have been called upon to address security issues and conditions of
confinement in adult prisons in other states. I am experienced with sound correctional
practice.
II.       ASSIGNMENT
       7. I have been asked by Plaintiffs’ counsel to offer my opinion on whether or not the
measures the Texas Department of Criminal Justice is taking to protect prisoners at the
Wallace Pack Unit in Navasota, Texas from the novel coronavirus (COVID-19) are
minimally adequate.
III.      MATERIALS RELIED UPON
       8. A complete list of the material I reviewed is attached to this report as Exhibit 2.
       9. Previously, I also served as an expert witness addressing conditions at the Pack
Unit in Cole v. Collier. My opinions in this case are also informed by my work in that
case, including my inspection of the prison and the non-confidential documents that I
reviewed.
IV.       FACTUAL BASIS
       10. The Wallace Pack Unit is a prison with a maximum capacity of 1,478 prisoners. It
is a “Type I Geriatric Facility,” and houses a high number of elderly and disabled
prisoners. The Pack Unit is a medium-security prison, and primarily houses inmates with
a lower security classification.
       11. The Pack Unit is located in Navasota, Texas.
       12. The Pack Unit is a dormitory-style prison, where each inmate has a small cubicle
with a half-wall dividing him between his dorm-mates. As such, the inmates are always
very close to each other when in their dormitories. The sleeping arrangements would put
inmates at far less than six feet apart. The prison has very few individual cells.
       13. The infirmary at the Pack Unit is small, and would not have the capacity to house
a significant number of sick people.
       14. Inmates at the Pack Unit typically eat in a communal “chow” hall, and walk from
their dormitory to eat in the “chow” hall.




                                                3
    Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 4 of 28

Valentine et. al. v. Texas Department of Criminal Justice
Report of Eldon Vail

     15. Inmates at the Pack Unit who take medications must stand in a “pill line” that
forms at least twice daily in the main hallway.
     16. The majority of Pack Unit prisoners fall into at least one category of people that
the Centers for Disease Control identifies as “at higher risk for severe illness from
COVID-19,” either due to their age, or due to an underlying medical problem.
     17. It is my understanding that each week, under normal conditions, each Pack Unit
inmate is given five small bars of soap, each of which are approximately 80% the size of
a hotel bar. I saw these bars of soap in the restroom when I toured the Pack Unit.
     18. On March 13, 2020, Texas Governor Greg Abbott declared a statewide disaster,
including prohibiting people in Texas from congregating in “groups of more than 10
people.”1 To date, Gov. Abbott has not issued a state-wide “shelter in place” order as
other states like New York, California, Washington, Illinois, Colorado, Oregon,
Michigan, Minnesota, Ohio, Virginia, Alaska, Idaho, Montana, New Mexico, Kansas,
Louisiana, Indiana, Kentucky, West Virginia, Maryland, Delaware, New Jersey,
Connecticut, Massachusetts, Rhode Island, New Hampshire, and Vermont have.2
     19. On March 16, 2020, Grimes County (where the Pack Unit is located) declared a
local state of disaster, but did not issue a “shelter in place” order as other jurisdictions
around the country are, and as other counties in Texas have. 3 There are at least two
people in Grimes County who have tested positive for the virus.4 Neighboring counties,




1 See Executive Order GA 08 (Relating to COVID-19 preparedness and mitigation), Mar. 19, 2020,
https://www.grimescountytexas.gov/page/open/2263/0/20200319%20Governor%20Abbott%20Executive%
20Order%20GA-08.pdf.
2 See Which States and Cities Have Told Residents to Stay at Home, New York Times, updated March 30,

2020, available at: https://www.nytimes.com/interactive/2020/us/coronavirus-stay-at-home-order.html
3 Declaration of Local Disaster for Public Health Emergency, Mar. 16, 2020,

https://www.grimescountytexas.gov/page/open/2263/0/MARCH%2016%202020%20GRIMES%20COUN
TY%20SIGNED%20DECLARATION%20OF%20LOCAL%20DISASTER%20COVID%2019.pdf;
Extended Declaration of Local Disaster for Public Health Emergency, Mar. 23, 2020,
https://www.grimescountytexas.gov/page/open/2263/0/03232020%20EXTENDED
%20MARCH%2016%202020%20GRIMES%20COUNTY%20DECLARATION%20OF%20LOCAL%20
DISASTER%20COVID%2019.pdf.
4 Grimes County’s second confirmed COVID-19 case is a close contact of first patient, KBTX (Mar 21,

2020), https://www.kbtx.com/content/news/Grimes-Countys-second-COVID-19-case-is-a-close-contact-of-
the-first-patient-568993931.html.


                                                 4
    Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 5 of 28

Valentine et. al. v. Texas Department of Criminal Justice
Report of Eldon Vail

including Brazos County and Washington County, also have people who have tested
positive.5
     20. Many jails around Texas and throughout the country are releasing prisoners in
large numbers to prevent the spread of the virus. The U.S. Attorney General has issued a
directive to the federal Bureau of Prisons to release certain “at-risk inmates who are non-
violent and pose minimal likelihood of recidivism” to “home confinement” to get them
out of BOP prisons.6
     21. Inmates in the TDCJ system have already tested positive for the virus at multiple
different facilities, and others have test results pending. Notably, the first inmate to test
positive had recently been brought into TDCJ custody from the Harris County Jail.7
     22. Other correctional facilities are now seeing the consequences of failing to take
every measure possible to stop the spread of the virus. Rikers Island, in New York City,
is especially hard hit, and has an infection rate 87 times higher than the rest of the
country.8 The Cook County jail in Chicago is experiencing a similar disaster.9 The federal




5 Two Brazos County Deaths From Coronavirus And 44 Positive Cases As Of Sunday Afternoon, WTAW
(Mar. 29, 2020), http://wtaw.com/31-coronavirus-cases-brazos-county-friday/ and UPDATE: Six cases of
coronavirus confirmed in Washington County, KAGS (Mar. 28, 2020),
https://www.kagstv.com/article/news/local/washington-county-in-texas-confirms-first-case-of-
coronavirus/499-1599dc46-6e8d-4d4e-9012-5bc82d7bc608. As of March 29, 2020, there were at least 59
confirmed cases of COVID-19 across the Brazos Valley. See Brazos Valley Confirmed COVID-19 Cases,
KBTX, https://www.kbtx.com/covid19.
6 William Barr, re: Prioritization of Home Confinement as Appropriate in Response to COVID-19

Pandemic, March 26, 2020.
7 Coronavirus in Greater Houston: Live Updates, Houston Public Media,

https://www.houstonpublicmedia.org/
articles/news/health-science/coronavirus/2020/03/23/364988/coronavirus-in-greater-houston-live-updates/
(last visited Mar. 30, 2020) (“The first Harris County inmate has tested positive for COVID-19, according
to a release from the Harris County Sheriff’s Office.”); Jolie McCullough, “Coronavirus hits Texas prisons
with first inmate case confirmed,” Texas Tribune, March 24, 2020, available at:
https://www.texastribune.org/2020/03/24/texas-prison-first-coronavirus-case/.
8 Jessica Schulberg & Angelina Chapin, Prisoners at Rikers Say It’s Like a ‘Death Sentence’ as

Coronavirus Spreads, Huffington Post (Mar. 28, 2020), https://www.huffpost.com/entry/rikers-prisoners-
coronavirus_n_5e7e705ec5b6256a7a2a995d.
9 Sam Kelly, Sheriff announces 51 new coronavirus cases at Cook County Jail, raising total to 89, Chicago

Sun Times, Mar. 28. 2020, https://chicago.suntimes.com/coronavirus/2020/3/28/21198407/cook-county-
jail-coronavirus-covid-19-cases-inmates-89 (noting that “92 are still awaiting results of the test”) and CBS
Chicago, Coronavirus In Chicago: 89 Inmates, 12 Staff At Cook County Jail Test Positive For COVID-19
(Mar. 28, 2020), https://chicago.cbslocal.com/2020/03/28/coronavirus-cook-county-jail-inmates-staff-
covid-19-saturday-march-28/.


                                                     5
 Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 6 of 28

Valentine et. al. v. Texas Department of Criminal Justice
Report of Eldon Vail

Bureau of Prisons has already had one inmate die of the disease10 and a federal prison in
Louisiana is reported to have had an “explosion” of virus cases with 30 staff members
and prisoners testing positive.11 State prisons in Minnesota12 and Georgia13 also report
prisoners testing positive. The situation is even more advanced in Illinois state prisons,
where one man has died after testing positive for the virus14, seventeen were taken to a
local hospital on March 30, 2020 and nine were on ventilators, stressing the resource for
the surrounding, non-incarcerated community. By the time this declaration is signed,
there are likely to be more reports of COVID-19 in our nation’s prisons. Tragically, this
is just the beginning but prisons can reduce the risk to prisoners, staff and the public if
prompt actions are taken.
V.          OPINIONS
     23. COVID-19 presents a special threat to people incarcerated in prisons and jails. It
is well known by corrections administrators that any infectious disease must be taken
extremely seriously in prisons and jails. People are housed in prisons and jails in very
close quarters, and all infectious diseases appear to spread quickly.
     24. It is not alarmist to say that prisons, and especially prisons like the Pack Unit,
represent a ticking time bomb during this pandemic. In my experience, once a single
prisoner developed an infectious disease, a large number of other prisoners would also
catch it.
     25. Prisons are not closed systems. Large numbers of staff enter the prison every day,
and have the potential to bring the virus with them. Because Grimes County, where the

10 Sarah N. Lynch, Prisoner serving time for drug charge is first U.S. inmate to die from COVID-19,

Reuters (Mar. 28, 2020), https://www.reuters.com/article/us-heath-coronavirus-prison-death/federal-
inmate-serving-time-for-drug-charge-is-first-inmate-to-die-from-covid-19-idUSKBN21G04T (“[A] 49-
year-old prisoner in Louisiana who was serving a 27-year prison term for a drug charge, became the first
federal inmate to die from COVID-19, the federal Bureau of Prisons (BOP) announced late on Saturday.”)
11 https://www.washingtonpost.com/national/an-explosion-of-coronavirus-cases-cripples-
a-federal-prison-in-louisiana/2020/03/29/75a465c0-71d5-11ea-85cb-
8670579b863d_story.html
12 https://bringmethenews.com/minnesota-news/first-covid-19-cases-confirmed-in-

minnesotas-prison-system
13 https://bringmethenews.com/minnesota-news/first-covid-19-cases-confirmed-in-

minnesotas-prison-system
14 https://www.nbcchicago.com/news/coronavirus/stateville-inmate-dies-several-others-

on-ventilators-after-testing-positive-for-coronavirus/2247361/


                                                    6
 Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 7 of 28

Valentine et. al. v. Texas Department of Criminal Justice
Report of Eldon Vail

Pack Unit is located, and neighboring Washington County, where many Pack Unit
employees likely live, are not “shelter in place” counties, the likelihood of staff being
exposed to the virus and bringing it to work with them increases. It is ignorant to think
that prisoners are safe inside the prison because they are not exposed to the outside world.
      26. During times like this, it is imperative for corrections administrators to defer to
the recommendations of agencies like the CDC. I have reviewed the CDC Interim
Guidelines on Management of Coronavirus Disease 2019 (COVID-19) in Correctional
and Detention Facilities and TDCJ’s policy addressing the pandemic. TDCJ’s response is
deficient in several significant respects.
      27. TDCJ does not mandate many items the CDC suggests that are necessary in this
pandemic. For example, the TDCJ policy says “medical staff should educate” prisoners
“about how COVID-19 is transmitted” rather than medical staff “will” or “must” educate
prisoners. As components like washing hands, not touching the face, and disinfecting
surfaces appear to be essential components to not catching the virus, it is imperative that
TDCJ require prisoners be provided with this critical information. Indeed, the CDC says
agencies must “ensure” this happens. I believe that TDCJ should create specific
documents with this information, and distribute them to every prisoner, especially at a
facility like the Pack Unit.
      28. Likewise, an essential CDC recommendation is to tell prisoners to “report
symptoms to staff.” This critical component is missing from TDCJ’s policy (and, without
the education component above would likely be fruitless as inmates have not been
instructed what the symptoms of the virus are).
      29. Relatedly, though Gov. Abbott has suspended inmates’ medical co-pays “related
to COVID-19,” this does not go far enough. Especially because the virus may, for some
people, present as flu-like symptoms, inmates may not realize they actually have COVID-
19 and fail to seek medical care due to the co-pay. It is also unclear if TDCJ inmates have
been told their co-pays are suspended for any treatment during the pandemic. The most
recent policy says only to, “Consider suspending co-pays for medical evaluations…” It is
not clear what exactly has been done.15

15   B-14.52 (Mar.27.2020), I. D.


                                              7
     Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 8 of 28

Valentine et. al. v. Texas Department of Criminal Justice
Report of Eldon Vail

      30. TDCJ does not allow inmates to have alcohol-based hand sanitizer. Though this
may be acceptable during normal times, this rule must be suspended for the duration of
the pandemic. Currently, TDCJ inmates are repackaging hand sanitizer for TDCJ
employees’ use, but cannot possess it or use it themselves.16 Inmates in other states are
manufacturing large volumes of hand sanitizer. 17 Other prison systems, including
Washington, have suspended rules prohibiting alcohol-based hand sanitizer for the
duration of the pandemic. Use of hand sanitizer appears to be a cornerstone of addressing
the virus, and this rule must be suspended. While there is some risk associated with the
misuse of alcohol-based hand sanitizer being abused by some prisoners with substance
abuse problems, that risk pales in comparison to the benefit to a much larger number of
prisoners. When I was the Secretary of the Washington DOC during a flu epidemic at one
of my 2,000 plus bed facilities, I authorized the temporary use of alcohol-based hand
sanitizer without problem.
      31. Similarly, TDCJ must provide additional soap to prisoners. It is my understanding
that each week, inmates are issued the small amount of bar soap described above. In my
opinion, this is grossly inadequate, as the response to the virus requires aggressive hand
washing. As TDCJ has not increased the amount of soap given to inmates during the
pandemic, it is not following this essential CDC guideline. Soap should simply be readily
available or made available upon request.
      32. TDCJ must also implement intensified cleaning and disinfecting. TDCJ inmates
are required to work without pay. Thus, TDCJ has a near unlimited supply of labor to put
to work aggressively cleaning surfaces in the housing areas. This should take place
immediately, and be documented to ensure accountability.
      33. TDCJ should also follow the CDC recommendation; to the extent it has not
already done so, to aggressively offer the flu vaccine to all inmates.


16 Blakinger, Keri (@keribla). “I previously reported that Texas prisoners would be making some PPE for
use by other state agencies. A few days ago, I circled back and learned they’re also packaging hand
sanitizer at the Roach Unit.” March 30, 2020. Tweet.
17 Christina Carrega, Nearly 100 prison inmates in NY to produce 100K gallons of hand sanitizer weekly,

ABC News (Mar. 10, 2020), https://abcnews.go.com/Health/prison-inmates-ny-produce-100k-gallons-
hand-sanitizer/story?
id=69501815.


                                                   8
 Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 9 of 28

Valentine et. al. v. Texas Department of Criminal Justice
Report of Eldon Vail

   34. TDCJ’s policy does not have anything about encouraging employees to work
from home. Even at a prison like the Pack Unit, there are likely some employees who
could work (at least partially) from home. This would decrease the risk of spreading the
virus for everyone. Notably, several of the TDCJ employees who have tested positive for
COVID-19 are parole officers. Much of their work with TDCJ prisoners could likely be
accomplished by telephone or video conference (if video conferencing is available at the
Pack Unit).
   35. TDCJ’s policy also does not address how the agency will coordinate with local
partners, an essential CDC recommendation. The hospital for TDCJ inmates is located in
Galveston, a two-hour drive from the Pack Unit. If a Pack Unit inmate requires
emergency medical care, he will likely need to be taken to a much closer local hospital,
which may also have more limited resources than usual because it is addressing the
pandemic for the civilian population.
   36. Likewise, TDCJ has not required each prison to update their operational
emergency plans, as the CDC suggests. I would require every prison, and especially the
Pack Unit, to do this, and report back to a central point for evaluation and proof this
important work was done.
   37. I understand that TDCJ has implemented some screening for staff and inmates
entering the prison. Given that the virus can be asymptomatic for some people, this is
inadequate. The Pack Unit should stop accepting new inmates. Ideally, inmates would
stop leaving the Pack Unit as well, except for necessary medical treatment that cannot be
postponed, and for release from custody. TDCJ staff must be encouraged to stay home if
they are experiencing symptoms, and report any contact with persons known to be
infected to their supervisors.
   38. As the CDC suggests, TDCJ should aggressively implement social distancing
measures as well. This could be accomplished by allowing fewer inmates to enter the
dining hall at a single time, requiring each inmate in the dining hall sit at his own table
(given the small size of the tables), staggering recreation and other out-of-dorm activities
to limit people mixing with other housing areas while allowing some activities to go
forward, and enforcing six-feet separations while inmates are required to wait in line.



                                             9
Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 10 of 28

Valentine et. al. v. Texas Department of Criminal Justice
Report of Eldon Vail

During any absolutely necessary transportation off the unit, TDCJ must ensure that social
distancing is possible on buses and in vans by keeping the number of inmates confined in
any single vehicle very low. Social distancing also has an important education component
that TDCJ must implement – the CDC suggests to “communicate clearly and frequently
with incarcerated/detained persons about changes to their daily routine and how they can
contribute to risk reduction.”
   39. The CDC says that prisons should test prisoners who are being released for the
virus prior to their release from prison—the purpose being that appropriate medical
referrals can take place and the person testing positive and the general public can be as
safe as possible. Absent this practice by TDCJ authorities, the community will be placed
at an unnecessary risk.
   40. Finally, the TDCJ policy does not provide for training on how to take on and off
personal protective equipment properly. In my experience, correctional officers would
require this training to prevent cross contamination when removing this equipment. In
fact, the TDCJ policy does not use the word “train” anywhere. In my experience such
training could be provided while meeting CDC’s appropriate requirements for social
distance. Instead, it appears TDCJ has suspended all training.
   41. If the virus enters the prison, it will be a threat not only to the inmates, but also to
the general public. The Pack Unit does not have the capacity to treat seriously ill patients
– they will have to be transferred to “free world” hospitals, and will end up taking up
resources that may be available to free citizens. In conjunction with this, however,
TDCJ’s available policies do not suggest how TDCJ will “safely transfer persons with
severe illness from COVID-19 to a local hospital if they require care beyond what the
facility is able to provide,” as the CDC suggests.
   42. As discovery has not yet begun in this case, I reserve the right to clarify and
change my opinions as I am provided additional data.




                                             10
Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 11 of 28
Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 12 of 28




               EXHIBIT 1
Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 13 of 28




ELDON VAIL
1516 8th Ave SE
Olympia, WA. 98501
360-349-3033
Nodleliav@comcast.net

WORK HISTORY

   Nearly 35 years working in and administering adult and juvenile institutions, and
   probation and parole programs, starting at the entry level and rising to Department
   Secretary. Served as Superintendent of 3 adult institutions, maximum to minimum
   security, male and female. Served as Secretary for the Washington State Department
   of Corrections (WADOC) from 2007 until 201l.

   !   Secretary                        WADOC                                 2007-2011
   !   Deputy Secretary                 WADOC                                 1999-2006
   !   Assistant Deputy Secretary       WADOC                                 1997-1999
   !   Assistant Director for Prisons   WADOC                                 1994-1997
   !   Superintendent                   McNeil Island Corrections Center      1992-1994
   !   Superintendent                   WA. Corrections Center for Women      1989-1992
   !   Correctional Program Manager     WA. Corrections Center                1988
   !   Superintendent                   Cedar Creek Corrections Center        1987
   !   Correctional Program Manager     Cedar Creek Corrections Center        1984-1987
   !   Juvenile Parole Officer          Division of Juvenile Rehabilitation   1984
   !   Correctional Unit Supervisor     Cedar Creek Corrections Center        1979-1983
   !   Juvenile Institution Counselor   Division of Juvenile Rehabilitation   1974-1979

SKILLS AND ABILITIES

   !   Ability to analyze complex situations, synthesize the information and find
       practical solutions that are acceptable to all parties.

   !   A history of work experience that demonstrates how a balance of strong security
       and robust inmate programs best improves institution and community safety.

   !   Leadership of a prison system with very little class action litigation based on
       practical knowledge that constitutional conditions are best achieved through
       negotiation with all parties and not through litigation.

   !   Extensive experience as a witness, both in deposition and at trial.

   !   Experience working with multiple Governors, legislators from both political
       parties, criminal justice partners and constituent groups in the legislative and
       policymaking process.




                                               1
Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 14 of 28



  !   Skilled labor negotiator for over a decade. Served as chief negotiator with the
      Teamsters and the Washington Public Employees Association for Collective
      Bargaining Agreements. Chaired Labor Management meetings with Washington
      Federation of State Employees.

HIGHLIGHTS OF CAREER ACCOMPLISHMENTS

  !   Reduced violence in adult prisons in Washington by over 30% during my tenure
      as Secretary and Deputy Secretary even though the prison population became
      more violent and high risk during this same time period.

  !   Long term collaboration with the University of Washington focusing on
      improving treatment for the mentally ill in prison and the management of
      prisoners in and through solitary confinement.

  !   Implemented and administered an extensive array of evidence based and
      promising programs:

         o   Education, drug and alcohol, sex offender and cognitive treatment programs.

         o   Implemented sentencing alternatives via legislation and policy, reducing the
             prison populations of non-violent, low risk offenders, including the Drug
             Offender Sentencing Alternative and, as the Secretary, the Parenting Sentencing
             Alternative.    http://www.doc.wa.gov/corrections/justice/sentencing/parenting-
             alternative.htm

         o   Pioneered extensive family based programs resulting in reductions in use of force
             incidents and infractions, as well as improved reentry outcomes for program
             participants.

         o   Established Intensive Treatment Unit for mentally ill inmates with behavioral
             problems.

         o   Established step down programs for long-term segregation inmates resulting in
             significant reduction in program graduate returns to segregation.

  !   Initiated the Sustainable Prisons Project
      http://blogs.evergreen.edu/sustainableprisons/

  !   Improved efficiency in the agency by administrative consolidation, closing 3 high
      cost institutions and eliminating over 1,200 positions. Housed inmates safely at
      lowest possible custody levels, also resulting in reduced operating costs.

  !   Increased partnerships with non-profits, law enforcement and community
      members in support of agency goals and improved community safety.

  !   Successful settlement of the Jane Doe class action law suit, a PREA case
      regarding female prisoners in the state’s prisons for women.


                                            2
Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 15 of 28



  !   Resolved potential class action lawsuit regarding religious rights of Native
      Americans.
      https://www.seattletimes.com/opinion/a-precedent-for-native-americans-religious-
      freedom-in-washington-prisons/

  !   Led the nation’s corrections directors to support fundamental change in the
      Interstate Compact as a result of the shooting of 4 police officers in Lakewood,
      WA.

  !   Dramatically improved media relations for the department by being aggressively
      open with journalists, challenging them to learn the difficult work performed by
      corrections professionals on a daily basis.

EDUCATION AND OTHER BACKGROUND INFORMATION

  !   Bachelor of Arts - The Evergreen State College, Washington – 1973

  !   Post graduate work in Public Administration - The Evergreen State College,
      Washington - 1980 and 1981

  !   National Institute of Corrections and Washington State Criminal Justice Training
      Commission - various corrections and leadership training courses

  !   Member of the American Correctional Association

  !   Associate member, Association of State Correctional Administrators (ASCA)

  !   Guest Speaker, Trainer and Author for the National Institute of Corrections (NIC)

  !   Instructor for Correctional Leadership Development for the National Institute of
      Corrections

  !   Author of Going Beyond Administrative Efficiency—The Budget Crisis in the
      State of Washington, published in Topics of Community Corrections by NIC,
      2003

  !   Consultant for Correctional Leadership Competencies for the 21st Century, an
      NIC publication

  !   Consultant for Correctional Health Care Executive Curriculum Development, an
      NIC training program, 2012

  !   Commissioner, Washington State Criminal Justice Training Commission 2002-
      2006, 2008-2011

  !   Member, Washington State Sentencing Guidelines Commission 2007-2011



                                          3
Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 16 of 28



  !   Advisory Panel Member, Correctional Technology—A User’s Guide

  !   Co-chair with King County Prosecutor Dan Satterberg, Examining the Tool Box:
      A Review of Supervision of Dangerous Mentally Ill Offenders

  !   Guest lecturer on solitary confinement, University of Montana Law School in
      2012

  !   On retainer for Pioneer Human Services from July 2012 - July 2013

  !   On retainer for BRK Management Services from September 2012 – April 2013

  !   Guest Editorials, Seattle Times, February 22, 2014 and April 5th, 2019
      http://www.seattletimes.com/opinion/guest-opinions-should-washington-state-
      abolish-the-death-penalty/
      https://www.seattletimes.com/opinion/washington-state-is-ready-to-put-an-end-
      to-the-death-penalty/

  CURRENT ACTIVITIES

  !   Serve on the Board of Advisors for Huy, a non-profit supporting Native American
      Prisoners

  !   Serve on the Board of Directors for HEAL for Reentry, a non-profit supporting
      Native Americans’ transition to the community from prison

  !   Retained as an expert witness or correctional consultant in the following:

         o Mitchell v. Cate
                 No. 08-CV-1196 JAM EFB
                 United States District Court, Eastern District of California,
                 Declarations, March 4, May 15 and June 7, 2013
                 Deposed, July 9, 2013
                 Case settled, October 2014

         o Ananachescu v. County of Clark
                No. 3:13-cv-05222-BHS
                United States District Court, Western District of Tacoma
                Case settled, February 2014

         o Gifford v. State of Oregon
                  No. 6:11-CV-06417-TC
                  United States District Court, For the District of Oregon,
                  Eugene Division,
                  Expert report, March 29, 2013
                  Case settled, May 2013



                                           4
Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 17 of 28



        o Parsons, et al v. Ryan
                No. CV 12-06010 PHX-NVW,
                United States District Court of Arizona
                Declarations and reports, November 8, 2013,
                January 31, February 24 and September 4, 2014
                Deposed, February 28 and September 17, 2014
                Case settled, October 2014

        o Coleman, et al v. Brown, et al
                No. 2:90-cv-0520 LKK JMP,
                United State District Court, Eastern District of California,
                Declarations, March 14, May 29 and August 23, 2013;
                February 11, 2014
                Deposed, March 19 and June 27, 2013
                Testified, October 1, 2, 17 and 18, 2013

        o Peoples v. Fischer
                 No. 1:11-cv-02694-SAS,
                 United States District Court, Southern District of New York
                 Interim settlement agreement reached February 19, 2014
                 Case settled, March 2016
                 Continuing assignment monitoring for the Plaintiffs

        o Dockery v. Hall
                No. 3:13-cv-326 TSL JMR,
                United States District Court for the Southern District of
                Mississippi, Jackson Division
                Reports, June 16, 2014, December 29, 2016;
                March 23, 2017; November 16, 2018
                Deposed, April 7, 2017
                Testified March 5-7, 2018

        o C.B., et al v. Walnut Grove Correctional Authority, et al
                  No. 3:10-cv-663 DPS-FKB,
                  United States District Court for the Southern District of
                  Mississippi, Jackson Division
                  Memo to ACLU and Southern Poverty Law Center,
                  March 14, 2014, filed with the court
                  Reports, August 4, 2014 and February 10, 2015
                  Testified, April 1, 2 and 27, 2015

        o Wright v. Annucci, et al
                No. 13-CV-0564 (MAD)(ATB),
                United States District Court, Northern District of New York
                Reports, April 19 and December 12, 2014
                Testified, February 13, 2017



                                         5
Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 18 of 28



        o Graves v. Arpaio
                No. CV-77-00479-PHX-NVW,
                United States District Court of Arizona
                Declarations, December 15, 2013, April 1, 2016,
                December 22, 2017; February 9 and October 22, 2018;
                August 19 and 30, 2019
                Testified, March 5, 2014

        o   Corbett v. Branker
                  No. 5:13 CT-3201-BO,
                  United States District Court, Eastern District of North Carolina,
                  Western District
                  Special Master appointment November 18, 2013
                  Expert Report, January 14, 2014
                  Testified, March 21, 2014

        o Fontano v. Godinez
                No. 3:12-cv-3042,
                United States District Court, Central District of Illinois,
                Springfield Division
                Report, August 16, 2014
                Testified June 29, 2016
                Case settled June 30, 2016

        o Atencio v. Arpaio
                 No. CV12-02376-PHX-PGR,
                 United States District Court of Arizona
                 Reports, February 14 and May 12, 2014
                 Deposed, July 30, 2014
                 Case settled, March 2018

        o Larry Heggem v. Snohomish County
                 No. CV-01333-RSM,
                 United States District Court,
                 Western District of Washington at Seattle
                 Report, May 29, 2014
                 Deposed, June 27, 2014

        o Doe v. Michigan Department of Corrections
                 No. 5:13-cv-14356-RHC-RSW,
                 United States District Court, Eastern District of Michigan,
                 Southern Division
                 Declarations, September 12, 2018 and September 30, 2019
                 Deposed, October 17, 2019




                                         6
Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 19 of 28



        o Disability Rights, Montana, Inc. v. Richard Opper
                 No. CV-14-25-BU-SHE,
                 United State District Court for the District of Montana,
                 Butte Division

        o Padilla v. Beard, et al
                 Case 2:14-at-00575,
                 United States District Court, Eastern District of California,
                 Sacramento Division
                 Declaration, February 26, 2016
                 Deposed June 3, 2016
                 Testified April 19, 2017
                 Case settled, April 24, 2017

        o Braggs, et al v. Dunn, et al
                No. 2:14-cv-00601-WKW-TFM,
                United States District Court, Middle District of Alabama
                Declarations, September 3, 2014, April 29, 2015,
                June 3, 2015
                Expert Report, July 5, 2016
                Declarations, February 9 and October 19, 2017
                Expert Report, July 1, 2018
                Deposed August 21, 2016
                Testified, December 22, 2016, January 4, February 21, December
                5, 2017; February 13, October 23, November 29, 2018; April 3,
                2019

        o Sassman v. Brown
                No. 2:14-cv-01679-MCE-KJN,
                United States District Court, Eastern District of California,
                Sacramento Division
                Declaration, August 27, 2014; Report, December 5, 2014
                Deposed, December 15, 2014

        o Robertson v. Struffert, et al
                 Case 4:12-cv-04698-JSW,
                 United States District Court, Northern District of California
                 Declaration, March 16, 2015
                 Deposed May 4, 2015
                 Case settled, October 2015

        o Commonwealth of Virginia v. Reginald Cornelius Latson
               Case No: GC14008381—00,
               General District Court of the County of Stafford
               Report, January 12, 2015
               Pardon granted



                                         7
Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 20 of 28



        o Flores v. United States of America
                 Civil Action No 14-3166,
                 United States District Court, Eastern District of New York
                 Report, August 14, 2015

        o Latson v. Clarke
                 No. 1:16-cv-00447-GBL-MSN,
                 United States District Court, Eastern District of Virginia
                 Reports, November 16, 2016 and January 6, 2017
                 Deposed, December 13, 2016
                 Case settled, May 2, 2017

        o Latson v. Clarke
                 Civil No. 1:16-cv-00039,
                 United States District Court, Western District of Virginia,
                 Abingdon Division
                 Report, September 29, 2017
                 Deposed, December 28, 2017

        o Star v. Livingston
                   Case No: 4:14-cv-03037,
                   United States District Court, Southern District of Texas,
                   Houston Division
                   Reports, March 3, 2015 and October 12, 2016
                   Case settled, March 2018

        o Doe v. Wolfe
                  Case 4:15-cv-00250-DCB,
                  United States District Court for the District of Arizona
                  Reports, December 4, 2015; March 10, 2016;
                  September 23 and November 20, 2017
                  Deposed, January 5, 2018
                  Testified, November 14, 2016 and January 13, 14 and 22, 2020

        o Redmond v. Crowther
                Civil No. 2:13-cv-00393-PMW,
                United States District Court, Central Division,
                State of Utah
                Report, April 28, 2015
                Deposed, July 28, 2015

        o Fant v. The City of Ferguson
                  Case No. 415-cv-00253 E.D. MO,
                  United States District Court, Eastern District of Missouri
                  Report, January 8, 2016




                                         8
Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 21 of 28



        o Cole v. Livingston
                  Civil Action No. 4:14-cv-1698,
                  United States District Court, Southern District of Texas,
                  Houston Division
                  Reports, August 5, 2015 and April 28, 2017
                  Deposed, December 2, 2015
                  Testified, June 20, 2017
                  Case settled, March 2018

        o State of Arizona, Appellee, v. Pete J. Van Winkle, Appellant
                   No. CR–09–0322–AP,
                  Testified, March 28, 2016

        o Rasho v. Godinez
                 Civil Action No. 07-CV-1298,
                 United States District Court, Central Division of Illinois,
                 Peoria Division
                 Case settled, December 2015

        o Morgal v. Williams
                 No. CV 12-280-TUC-CKJ,
                 United States District Court for the District of Arizona
                 Report, February 1, 2016
                 Deposed, February 25, 2016

        o Sacramento County Sheriff
                Retained by Sacramento County Sheriff to evaluate housing units
                in the Sacramento County jails, including maximum custody,
                segregation and protective custody
                Report, June 27, 2016
                Case settled, June 2019

        o Community Legal Aid Society, Inc. v. Robert M. Coupe
               Case No. 1:15-cv-00688,
               United States District Court for the District of Delaware
               Report, March 31, 2016
               Case settled, August 2016

        o C-Pod Inmates of Middlesex County Adult Correction Center, et al. v.
           Middlesex County
                   Civil Action No. 15-7920 (PGS),
                    United States District Court for the District of New Jersey
                    Report, July 29, 2016
                    Case settled, September 2018




                                         9
Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 22 of 28



        o Williams v. Snohomish County
                 Case No. 15-2-22078-1 SEA,
                 Superior Court for the State of Washington, King County

        o P.D. v. Middlesex County
                  Case No. MID-L-3811-14,
                  Superior Court of New Jersey
                  Report, July 29, 2016

        o Gould v. State of Oregon, et al
                  Case No. 2:15-cv-01152-SU,
                  United States District Court for the District of Oregon
                  Case settled, October 2016

        o Johnson v. Mason County
                 NO. 3:14-cv-05832-RBL,
                 United States District Court, Western District of Washington at
                 Tacoma
                 Declaration, April 5, 2016
                 Deposed, October 26, 2016
                 Case settled, March 2017

        o United States Department of Justice
                  Retained by DOJ to join a team investigating conditions for
                  LGBT inmates including sexual harassment, sexual abuse and
                  sexual assaults by inmates and staff in the Georgia Department of
                  Corrections
                  Report, October 2016

        o Daniel Evans v. Management and Training Corporation, et al
                  NO. 3:15-cv-770-DPJ-FKB,
                 United States District Court, Southern District of Mississippi,
                 Northern Division
                 Report, October 17, 2016
                 Case settled, January 2017

        o Webb v. Collier
                 Civil Action NO. 6:13cv711,
                 United States District Court, Eastern District of Texas,
                 Tyler Division
                 Report, March 13, 2017
                 Deposed, May 5, 2017
                 Case settled, March 2018




                                       10
Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 23 of 28



        o Holbron v. Espinda
                 Civil No. 16-1-0692-04 RAN,
                 Circuit Court of the First Circuit, State of Hawai’i
                 Reports, February 1 and November 20, 2017
                 Testified, December 20, 2017

        o Carruthers v. Israel
                 Case No. 76-6086-civ-Middlebrooks,
                 United States District Court, Southern District of Florida

        o Dahl v. Mason County
                  Case 3:16-cv-05719.
                  United States District Court,
                  Western District of Washington at Tacoma
                  Report, August 21, 2017, Declaration, December 4, 2017
                  Case settled, August 2018

        o Adams, James, Hudson v. Livingston
                 Civil Action No. 4:14-cv-03326,
                 United States District Court, Southern Division of Texas
                 Houston Division
                 Report, June 15, 2017
                 Case settled, March 2018

        o Ashker v. Governor of the State of California, et al
                 Case No. 4:09 CV 05796 CW,
                 United States District Court, Northern District of California,
                 Oakland Division
                 Declaration, December 6, 2017

        o Togonidze v. Livingston
                 Civil Action No. 3:13-cv-229,
                 United States District Court, Southern District of Texas,
                 Galveston Division
                 Report, October 3, 2017
                 Case settled, March 2018

        o Martone v. Livingston
                 Civil Action No 4:13-CV-3369,
                 United States District Court, Southern Division of Texas,
                 Houston Division
                 Case settled, March 2018




                                       11
Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 24 of 28



        o   Cody v. City of St. Louis
                   Case 4:17-cv-02707-AGF,
                   United States District Court, Eastern District of Missouri,
                   Eastern Division
                   Affidavit, August 30, 2018, Report September 27, 2019

        o Sabata v. Nebraska Department of Correctional Services
                  Case No. 4:17-CV-3107,
                  United States District Court for the State of Nebraska
                  Declarations, August 24, 2018, February 14, 2019 and
                  June 26, 2019
                  Deposed, April 9, 2019

        o Pickens v. Management & Training Corporation
                  Civil Action No. 3:16cv-913-CWR-FKB,
                  United States District Court for the Southern District of
                  Mississippi, Northern Division
                  Report, December 19, 2018
                  Case settled, January 2019

        o Davis v. Baldwin
                  Case No. 3:16-cv-600,
                  United States District Court, Southern Division of Illinois
                  Report, September 6, 2019
                  Deposed, November 13, 2019

         o Amos v. Taylor
                  No. 4:20-cv-00007-DMB-JMV,
                  United States District Court, Northern District of Mississippi,
                  Greenville Division
                  Declarations, January 31, February 2 and 8, 2020

         o Armstrong v. Newsome
                  No. C94-2307 CW
                  United States District Court, Northern District of California,
                  Oakland Division
                  Declaration, February 24, 2020




                                        12
Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 25 of 28




               EXHIBIT 2
      Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 26 of 28



                                          Exhibit 2
                        Materials Review by Eldon Vail (Arpil 1, 2020)

1.      Executive Order GA 08 (Relating to COVID-19 preparedness and mitigation), Mar. 19,
        2020,
        https://www.grimescountytexas.gov/page/open/2263/0/20200319%20Governor%20Abbo
        tt%20Executive%20Order%20GA-08.pdf.

2.      Which States and Cities Have Told Residents to Stay at Home, New York Times, updated
        March 30, 2020, available at: https://www.nytimes.com/interactive/2020/us/coronavirus-
        stay-at-home-order.html.

3.      Declaration of Local Disaster for Public Health Emergency, Mar. 16, 2020,
        https://www.grimescountytexas.gov/page/open/2263/0/MARCH%2016%202020%20GR
        IMES%20COUNTY%20SIGNED%20DECLARATION%20OF%20LOCAL%20DISAS
        TER%20COVID%2019.pdf.

4.      Extended Declaration of Local Disaster for Public Health Emergency, Mar. 23, 2020,
        https://www.grimescountytexas.gov/page/open/2263/0/03232020%20EXTENDED
        %20MARCH%2016%202020%20GRIMES%20COUNTY%20DECLARATION%20OF
        %20LOCAL%20DISASTER%20COVID%2019.pdf.

5.      Grimes County’s second confirmed COVID-19 case is a close contact of first patient,
        KBTX (Mar 21, 2020), https://www.kbtx.com/content/news/Grimes-Countys-second-
        COVID-19-case-is-a-close-contact-of-the-first-patient-568993931.html.

6.      Two Brazos County Deaths From Coronavirus And 44 Positive Cases As Of Sunday
        Afternoon, WTAW (Mar. 29, 2020), http://wtaw.com/31-coronavirus-cases-brazos-
        county-friday/ and UPDATE: Six cases of coronavirus confirmed in Washington County,
        KAGS (Mar. 28, 2020).

7.      KAGSTV, “ KAGSTV, Update: Six cases of coronavirus confirmed in Washington
        County” (March 29, 2020) https://www.kagstv.com/article/news/local/washington-
        county-in-texas-confirms-first-case-of-coronavirus/499-1599dc46-6e8d-4d4e-9012-
        5bc82d7bc608.

8.      Brazos Valley Confirmed COVID-19 Cases, KBTX, https://www.kbtx.com/covid19.

9.      William Barr, re: Prioritization of Home Confinement as Appropriate in Respose to
        COVID-19 Pandemic, March 26, 2020.

10.     Jolie McCullough, “Coronavirus hits Texas prisons with first inmate case confirmed,”
        Texas        Tribune,         March        24,         2020,         available   at:
        https://www.texastribune.org/2020/03/24/texas-prison-first-coronavirus-case/.
      Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 27 of 28



11.     Coronavirus in Greater Houston: Live Updates, Houston Public Media,
        https://www.houstonpublicmedia.org/articles/news/health-
        science/coronavirus/2020/03/23/364988/coronavirus-in-greater-houston-live-updates/
        (last visited Mar. 30, 2020) (“The first Harris County inmate has tested positive for
        COVID-19, according to a release from the Harris County Sheriff’s Office.”).

12.     Jessica Schulberg & Angelina Chapin ,Prisoners at Rikers Say It’s Like a ‘Death Sentence’
        as      Coronavirus    Spreads,       Huffington     Post       (Mar.      28,     2020),
        https://www.huffpost.com/entry/rikers-prisoners-
        coronavirus_n_5e7e705ec5b6256a7a2a995d.

13.     CBS Chicago, Coronavirus In Chicago: 89 Inmates, 12 Staff At Cook County Jail Test
        Positive           For          COVID-19            (Mar.          28,           2020),
        https://chicago.cbslocal.com/2020/03/28/coronavirus-cook-county-jail-inmates-staff-
        covid-19-saturday-march-28/.

14.     Sam Kelly, Sheriff announces 51 new coronavirus cases at Cook County Jail, raising total
        to        89,        Chicago      Sun        Times,       Mar.          28.       2020,
        https://chicago.suntimes.com/coronavirus/2020/3/28/21198407/cook-county-jail-
        coronavirus-covid-19-cases-inmates-89 (noting that “92 are still awaiting results of the
        test”).

15.     Sarah N. Lynch, Prisoner serving time for drug charge is first U.S. inmate to die from
        COVID-19, Reuters (Mar. 28, 2020), https://www.reuters.com/article/us-heath-
        coronavirus-prison-death/federal-inmate-serving-time-for-drug-charge-is-first-inmate-to-
        die-from-covid-19-idUSKBN21G04T (“[A] 49-year-old prisoner in Louisiana who was
        serving a 27-year prison term for a drug charge, became the first federal inmate to die from
        COVID-19, the federal Bureau of Prisons (BOP) announced late on Saturday.”)

16.     Kimberly Kindy, Washington Post, “An explosion of coronavirus cases cripples a federal
        prison in Louisiana (March 29, 2020) https://www.washingtonpost.com/national/an-
        explosion-of-coronavirus-cases-cripples-a-federal-prison-in-
        louisiana/2020/03/29/75a465c0-71d5-11ea-85cb-8670579b863d_story.html.

17.     Bring Me The News, “First COVID-19 cases confirmed in Minnesota’s prison system,”
        (March 30, 2020) https://bringmethenews.com/minnesota-news/first-covid-19-cases-
        confirmed-in-minnesotas-prison-system.

18.     NBC Chicago, “Stateville Inmate Dies, Several Others on Ventilators After Testing
        Positive           for           Coronavirus”          (March       30,         2020)
        https://www.nbcchicago.com/news/coronavirus/stateville-inmate-dies-several-others-on-
        ventilators-after-testing-positive-for-coronavirus/2247361/.

19.     Blakinger, Keri (@keribla). “I previously reported that Texas prisoners would be making
        some PPE for use by other state agencies. A few days ago, I circled back and learned
        they’re also packaging hand sanitizer at the Roach Unit.” March 30, 2020. Tweet.
      Case 4:20-cv-01115 Document 14 Filed on 04/02/20 in TXSD Page 28 of 28




20.     Christina Carrega, Nearly 100 prison inmates in NY to produce 100K gallons of hand
        sanitizer weekly, ABC News (Mar. 10, 2020), https://abcnews.go.com/Health/prison-
        inmates-ny-produce-100k-gallons-hand-sanitizer/story?id=69501815.

21.     Correctional Managed Health Care, Infection Control Manual, Policy B-14.52:
        Coronavirus Disease 2019 (COVID-19) (Mar. 20, 2020) available at
        https://www.tdcj.texas.gov/divisions/cmhc/docs/cmhc_infection_control_policy_manual/
        B-14.52.pdf.

22.     Texas Department of Criminal Justice, Diagrams of TDCJ Pack Unit, Cole v. Coller, No.
        4:14-cv-1698 (S.D. Tex.), Docket Entry 922-9.

23.     Centers for Disease Control, Interim Guidance on Management of Coronavirus Disease
        2019 (COVID-19) in Correctional and Detention Facilities (Mar. 23, 2020) available at
        https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-
        detention.pdf.
